Citation Nr: 1115639	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-02 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.  This period of active duty includes service in Vietnam, where he engaged the enemy in combat.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia on behalf of the VARO in Newark, New Jersey.  

The issues of entitlement to service connection for a hearing loss and tinnitus are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify you if further action is required on your part.

 
FINDINGS OF FACT

1.  The Veteran's active duty included service in Vietnam, where he engaged the enemy in combat.

2.  For all periods relevant to this appeal, the Veteran's PTSD has been manifested by a GAF score ranging from 50-62, and by symptoms which include:  sleep disturbance marked by nightmares and waking, flashbacks, avoidance and isolative behavior, extremely heightened startle response, hypervigilence, and verbal altercations with his co-workers; but has not been manifested by total occupational and/or social impairment, or by occupational and social impairment, with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to symptoms such as:  suicidal or homicidal ideation; obsessional rituals which interfere with routine activity; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression which affect the Veteran's ability to function independently; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or the complete inability to establish and maintain relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Insofar as the Veteran's claim for an increased rating for PTSD, the Board notes that an August 2007 letter notified the Veteran of the information and evidence needed to substantiate his claim.  The Veteran was also notified that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claim for an increased rating for PTSD was subsequently adjudicated for the first time in a February 2008 rating decision.  The Board does not find any notice deficiencies in this case.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, identified VA treatment records, and lay statements submitted by the Veteran, or on his behalf, have been associated with the record.

Additionally, VA examinations were performed in August 2007 and March 2010 to determine the symptoms and severity of the Veteran's PTSD.  The Board finds that these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Significantly, neither the Veteran nor his representative has identified, nor does the record otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims decided herein that has not been obtained.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Increased Rating - PTSD

In this case, the Veteran was initially granted service connection for PTSD in a February 2004 rating decision.  At that time, an initial disability rating of 30 percent was assigned, pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2003).  In a July 2005 rating decision, the Veteran's disability rating for PTSD was increased to 50 percent, also pursuant to DC 9411.  In his August 2007 claim, the Veteran generally asserted that he is entitled to a higher rating for his service-connected PTSD.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the Veteran's claim was filed in August 2007, the Board's relevant focus is upon the evidence concerning the severity of his PTSD from August 2006 to the present.



General Rating Formula for Mental Disorders:
Rating
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70 
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2010)

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. Do not include impairment in functioning due to physical (or environmental) limitations.

70
?
?
61
Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.
60
?
?
51
Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).
50
??
41
Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010)

Factual Background and Analysis

In August 2007, the Veteran was afforded a VA PTSD examination to determine the symptoms and severity of his PTSD.  During the examination, he reported symptoms including nightmares, flashbacks, hypervigilence, easy startle reflex, depression with diminished interest in activities, poor energy level, poor concentration, poor sleep, isolation, and a distant relationship with his family.  According to the Veteran, he had been experiencing these symptoms for many years.  Nonetheless, he reported that he remained married to his spouse of 38 years and was continuing to work, without any problems, in the plumbing supply industry.  He stated that he was able to perform his occupational functions and denied having any problems at work.

During the mental status examination, the VA examiner noted that the Veteran was dressed casually and was cooperative with the examination.  His mood was depressed and affect blunted.  Speech was slow, but thought process and content were judged to be normal.  No perceptual problems were indicated, and he denied suicidal or homicidal ideation.  He was oriented to person, place, and time.  Insight, judgment, and impulse control were fair.  According to the Veteran, he spent most of his free time at home and was able to take care of his activities of daily living.  Based upon the findings, the Veteran was assessed a Global Assessment of Functioning (GAF) scale score of 50.

In October 2007, the Veteran reported at the VA facility in East Orange, New Jersey for an initial psychiatric intake assessment.  Consistent with the August 2007 VA examination, the Veteran reported nightmares and flashbacks of service, difficulty sleeping, avoidance behavior, and isolation.  He stated that his nightmares and flashbacks were infrequent, and occurred approximately once every two to three months.  He denied any assaultiveness, suicidal ideation, homicidal ideation, or experiencing any hallucinations.  He denied a depressed mood, anhedonia, or paranoia.  Occupationally, he reported that he enjoyed his work, but contrary to his August 2007 VA examination, stated that he had become isolative at work.

On examination, the Veteran was noted as being well-groomed, calm, cooperative, alert and oriented to person place, and time.  His speech was fluid and his motor activity was normal.  His thought process was goal oriented.  The Veteran described his mood as being "alright," although a constricted affect was noted.  An accompanying suicide risk assessment did not find any evidence of ideation.  At that time, the Veteran was assessed a GAF score of 62, which is indicative of mild psychiatric symptoms.  According to the VA physician administering the examination, the Veteran's PTSD symptoms were generally infrequent and without significant mood symptoms or psychosis.  The VA physician concluded that the Veteran's condition did not require psychotropics, although psychotherapy was recommended.  Nonetheless, subsequent VA treatment records through March 2010 do not indicate that the Veteran followed up with this recommendation.  Similarly, there is no indication of any private psychiatric care or evaluation.

The Veteran was provided a VA PTSD examination in March 2010.  He reported that he was still working on a full-time basis in the plumbing supply business.  However, he was having frequent arguments and conflicts at work, consisting of shouting matches with his colleagues.  He had not sought or received any psychiatric treatment.  Regarding his symptoms, he continued to report sleep disturbances, vivid flashbacks and memories of combat, extremely heightened startle response, hypervigilence, avoidance of stimulus and cues that trigger memories of service, and a tendency to isolate, relying on his wife for socialization.  He reported for the first time frequent mood swings marked by irritability, arguments, and fighting, as well as frequent mood swings marked by irritability.  Nonetheless, he continued to deny any actual physical altercations.

Upon a mental status examination, the VA examiner observed the Veteran to be dressed and groomed appropriately.  Motor activity was calm.  Mood and affect were appropriate to the content of material discussed, although some belligerence and agitation was noted.  Speech was normal, and there was no evidence of any perceptual impairment or thought disorder.  Thought content was appropriate to the evaluation.  The Veteran denied suicidal or homicidal ideation.  He continued to be oriented to time, place, and person, and moreover, his memory, concentration, abstract reasoning, judgment, impulse control, and insight all remained intact.  According to the Veteran, his ongoing marriage, now of 40 years, was essentially stable.  He was noted to be reliant upon his spouse for socialization.  Nonetheless, the Veteran continued to report a distant relationship with his son, as well as a distant relationship with his brother.  Recreationally, he reported that he spends most of his free time watching television, and occasionally goes out on weekends with his wife.  He continued to report full independence with activities of daily living.  Based upon these findings, the VA examiner opined that the Veteran was displaying moderate PTSD symptoms.  The VA examiner further opined that the current demonstrated symptoms remain essentially similar in severity to the symptoms demonstrated at his August 2007 VA examination.  A GAF scale score of 50 was assigned.  Although the examiner acknowledged the Veteran's conflicts at work, he opined that the Veteran's symptoms still did not prevent employment, as marked by his ability to maintain his job.

Based upon the evidence in the claims file, the Board finds that the Veteran is not entitled to a disability rating in excess of 50 percent for an acquired psychiatric disorder, to include PTSD, for any period during the pendency of this appeal.  The symptoms consistently shown by the evidence include:  sleep disturbance marked by nightmares and waking, flashbacks, avoidance and isolative behavior, extremely heightened startle response, and hypervigilence.  Based upon assessments provided at his two VA examinations, the Veteran has shown GAF scores that range from 50 to 62, which appears to indicate moderate psychiatric symptoms.  Despite these symptoms, the Veteran has been able to maintain employment throughout the course of his appeal, and moreover, is able to maintain his marriage with his spouse, on whom the Veteran depends for social interactions.  Moreover, the evidence consistently shows that the Veteran is able to independently perform his activities of daily living.  The record does not show, however, the presence of suicidal or homicidal ideation, obsessional rituals which interfere with routine activity, intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression which affect the Veteran's ability to function independently; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or the complete inability to establish and maintain relationships.  For these reasons, the Board finds that the disability picture shown by the evidence most accords with the assignment of a 50 percent disability rating under DC 9411.

The Board also notes that the relevant evidence consistently shows that the Veteran has remained employed at his same job in plumbing supply throughout the course of this appeal.  Although the Board recognizes that the Veteran reported increasing irritability and verbal altercations with his co-workers at his March 2010 VA examination, he has nonetheless been able to maintain his employment, and in fact, reported that he still enjoyed his work.  As noted by the VA examiner in his March 2010 report, the Veteran's symptoms do not prevent him from obtaining or maintaining employment.  By the Veteran's own reported medical history, he has not received regular VA or private psychiatric treatment, nor has he been hospitalized for treatment for his PTSD.  For these reasons, the Board also does not find the Veteran to be entitled to a 100 percent disability evaluation under DC 9411, nor does it find any basis to refer this matter for extraschedular consideration, as  outlined under 38 C.F.R. § 3.321.  Rather, the Veteran's symptoms are already contemplated by the schedular criteria.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board finds that there is no basis for a "staged" rating in this case.  Rather, the symptomatology shown upon examination has been essentially consistent and fully contemplated by the disability rating assigned throughout the course of this appeal.

Accordingly, the evidence does not support the assignment of a disability rating in excess of 50 percent for an acquired psychiatric disorder, to include PTSD.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.


ORDER

An increased rating for an acquired psychiatric disorder, to include PTSD, currently rated as 50 percent disabling, is denied.


REMAND

The Veteran is seeking service connection for a bilateral hearing loss and tinnitus.  A review of his DD Form 214 reflects that his military occupational specialty (MOS) in service was 94B (Baker).

Service treatment records are silent for complaints or treatment for a hearing loss, including tinnitus.  The February 1969 separation physical examination included an audiological evaluation report.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

In this case, audiometric testing performed at a March 2010 VA examination revealed current hearing loss that meets the regulatory threshold under 38 C.F.R. § 3.385:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
30
40
LEFT
15
20
25
35
35

Speech audiometry testing, performed via the Maryland CNC word recognition test, revealed speech recognition ability of 98 percent in the right ear and 96 percent in the left ear.  Although speech recognition was good bilaterally, based upon the recorded puretone thresholds, the Veteran was diagnosed with mild bilateral sensorineural hearing loss at 3000 and 4000 Hertz.  In conjunction with the examination and medical history obtained from the Veteran, the examiner also reviewed the claims file.  Based upon this review, the examiner noted that the service treatment records did not show any complaints or treatment of hearing loss.  She further noted that a February 1969 discharge examination revealed puretone audiometry that was within normal limits for both ears.  Accordingly, the examiner concluded that the Veteran's hearing loss is not related to his active duty service.

At the VA examination, the Veteran asserted that his hearing loss originated from noise exposure during service, particularly from weapons fire and explosions from combat.  In particular, the Veteran recalled a specific incident in which he was in the area of an ammunitions dump that was attacked and destroyed.  According to the Veteran, the force of the explosion caused him to hit a tree.  Although the Veteran complained of hearing loss at the examination, he did not indicate when such hearing loss began.  

During a December 2004 VA psychiatric examination, the Veteran reported that he worked in a clothing store.  At a July 2005 informal conference, the Veteran reported that he was working in the plumbing supply business.  At a recent March 2010 VA psychiatric examination, the Veteran continued to report the same ongoing employment in the plumbing supply business.  Recreationally, the Board notes that the aforementioned VA examinations all reflect that the Veteran's leisure time consisted mostly of staying at home and watching television.  

On September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration issued Fast Letter 10-35.  The subject was: Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  That letter introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure.

The Fast Letter indicated that when a claim for hearing loss and/or tinnitus is received, the decision maker must review the claim for: Sufficient evidence of a current disability (including lay evidence); and evidence of hearing loss and/or tinnitus in service; or records documenting an event, injury, disease, or symptoms of a disease potentially related to an audiological disability.  

If there is no documented evidence of an in-service illness, injury, or event with which the claimed conditions could be associated, the Duty MOS Noise Exposure Listing will be considered.  Based on the Veteran's records, each duty MOS or duty assignment documented will be reviewed for a determination as to the probability of exposure to hazardous noise on the Duty MOS Noise Exposure Listing.  If the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event. 

In such cases, where there is sufficient evidence of a current disability and the in-service exposure to hazardous noise is conceded based on the Duty MOS Noise Exposure Listing, VA is obligated to request a VA examination and opinion to determine if there is a medical nexus.  The level of probability of exposure conceded, such as "Highly Probable" or "Moderate," should be included in the information provided to the examiner in the body of the examination request.

Finally, it was noted that the Duty MOS Noise Exposure Listing is not an exclusive means of establishing a Veteran's in-service noise exposure.  Claims for service connection of hearing loss must be evaluated in light of all evidence of record in each case, including treatment records and examination results.  As noted, the Veteran's MOS for at least part of his military service was a baker.  A review of the Army Enlisted Military Occupational Specialties indicates that the 94 MOS exposure to hazardous noise is considered "low".  However, the Veteran is service connected for PTSD, and VA has conceded his exposure to combat stressors, which, in all probability, include hazardous noise exposure.

Under the FL 10-35 guidelines, VA is obligated to request a VA audiometric examination for an opinion to determine if there is a medical nexus between noise exposure in service and any present hearing disorder.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses and approximate dates of treatment of all medical care providers, VA and non-VA, that treated him for a bilateral hearing loss or tinnitus.  After the Veteran has signed the appropriate releases, those records identified by the Veteran should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After the above developments have been completed, the Veteran should be afforded a VA Audio examination to determine the etiology of the claimed bilateral hearing loss and tinnitus.  All indicated tests and studies are to be performed, and a comprehensive recreational and occupational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the audiologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Disability Worksheet for VA Audio revised on February 17, 2010.  In this case, exposure to hazardous noise in service is highly probable.  Following the examination, and having reviewed the evidence of record, and considering the Veteran's in-service and post-service hazardous noise exposure, the audiologist is requested to opine whether it is at least as likely as not (50 percent or greater) that any current hearing loss and/or tinnitus is due to hazardous noise exposure in service.  Sustainable reasons and bases are to be provided with this opinion.

3. The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4. After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


